Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156743                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  DEYONNE SMITH,                                                                                    Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 156743
                                                                   COA: 338518
                                                                   Wayne CC: 16-004995-NO
  K. COLE, INC., d/b/a KING COLE FOODS,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2018
           t0328
                                                                              Clerk